


Exhibit 10.2


AMENDMENT TO
FANNIE MAE SUPPLEMENTAL PENSION PLAN


Pursuant to Section 5.5 of the Supplemental Pension Plan (the “Plan”) and as
approved by the Fannie Mae Board of Directors on January 18, 2013, and FHFA on
April 22, 2013, Fannie Mae hereby amends Section 3.1 of the Plan, effective June
30, 2013, to add the following sentence to the end of the paragraph:


“After June 30, 2013, no Executive shall be eligible to participate in the Plan,
and no Executive shall accrue any further benefits under the Plan.”


IN WITNESS WHEREOF, Fannie Mae has caused this Amendment to be executed in its
name and on its behalf as of the dates set forth herein by an officer or a duly
authorized delegate.


FANNIE MAE




By: /s/ Judith C. Dunn
Judith C. Dunn
Senior Vice President &
Principal Deputy General Counsel
        




Date: August 7, 2013




